Citation Nr: 1630588	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-46 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Propriety of the reduction in the rating for the Veteran's right knee posttraumatic arthritis from 40 to 10 percent, effective February 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1979 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim is now with the RO in Boston, Massachusetts.


FINDING OF FACT

On July 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of the propriety of the reduction in the rating for right knee posttraumatic arthritis from 40 to 10 percent, effective February 1, 2010 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2016 statement, the Veteran withdrew all issues currently on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issue of the propriety of the reduction in the rating for his right knee posttraumatic arthritis from 40 to 10 percent, effective February 1, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of the propriety of the reduction in the rating for the Veteran's right knee posttraumatic arthritis from 40 to 10 percent, effective February 1, 2010 is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


